DETAILED ACTION
Election/Restriction
Status of Claims
	Claims 1-31 are pending.
This application contains claims directed to the following patentably distinct species a)-b) (and possibly for i)-ii) depending on the election made for species a)):
a) a single species or combination of species of single or multi-component polymer chain to read on claim 1 (some examples of elections are methacrylate, methacrylamide, a combination of N-vinyl pyrrolidone and vinyl acetate, or other single species or combinations).
i) if a polymerizable surfactant is elected, then elect a species of polymerizable surfactant.
ii) if hydrolysable surfactant is elected, then elect a species of hydrolysable surfactant.
b) a species or combination of species of hydrolytically degradable linkages to read on claim 1 (some examples are found in claim 9, e.g. acetal, boronate ester, imide, PEG, or another selection).  

 The species are independent or distinct because claim 1 allows for various types of polymers that would have diverse properties. In addition, these species are not obvious variants of each other based on the current record.  For example, polymethyl methacrylate will have different properties and structure than polyvinylpyrrolidone, and poloxamer (a polymerizable surfactant) will have different structure and properties than those.  It is noted that “surfactant” is a genus term that defines a compound by its function to act as a surfactant, but surfactants also 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for a)-b) and possibly for i)-ii), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are not obvious over one another and would also be found under different classifications based on the types of monomers and/or linkages that will combine to make up polymers of various types.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080. The examiner can normally be reached M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/MARK V STEVENS/Primary Examiner, Art Unit 1613